Opinion issued August 29, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00916-CV
                            ———————————
                 IN RE SHAUN F. KOLOGINCZAK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Shaun F. Kologinczak, filed a petition for writ of mandamus seeking

to compel the respondent district judge to vacate the “Order Granting Plaintiff’s

Motion to Strike the Counteraffidavit of Scott Schoenvogel.”1 This Court requested




1
      The underlying case is William Ward v. Shaun F. Kologinczak, Cause No. 2018-
      09585, pending in the 127th District Court of Harris County, Texas, the Honorable
      R.K. Sandill presiding.
and received a response, Kologinczak filed a reply and a notice of supplemental

authority, and the real party in interest responded.

      We deny the petition. See TEX. R. APP. P. 52.8(a), (d).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                           2